Citation Nr: 0739177	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-42 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chest condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1999 to October 
2002. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim. 


FINDING OF FACT

No competent evidence has been presented showing that the 
veteran has a current disability manifested by chest pain.


CONCLUSION OF LAW

The criteria for service connection for a chest disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
Specifically, proper VCAA notice must inform the claimant of 
any information that is not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2007).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   VCAA notice must be provided prior to the 
initial unfavorable adjudication by the RO.  Id. at 120.  

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir. 2004).  Required notice was completed by a 
letter dated in March 2003, which informed the veteran of the 
first three elements required by the Pelegrini II Court as 
stated above.  Although the veteran was not specifically 
requested to submit all evidence in her possession, a letter 
dated in March 2006 requested that she submit any information 
or evidence concerning her disability that she had not 
previously told the RO of or previously submitted, which a 
reasonable person could be expected to understand as any 
evidence in his/her possession.  The veteran communicated her 
understanding in a May 2006 VCAA notice response in which she 
indicated that she had no further information or evidence to 
provide to substantiate her claim.  Therefore, the purpose of 
VCAA notice was not frustrated.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  

Additionally, in a March 2006 letter, the RO provided the 
veteran with notice of the type of information and evidence 
needed to establish a disability rating, as well as notice of 
the type of evidence necessary to establish an effective 
date.  With that letter, the RO effectively satisfied the 
remaining notice requirements under the holding in 
Dingess/Hartman.   

Although all required notice was not provided to the veteran 
prior to the first adjudication of the claim, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and had ample time to 
respond to VA notices.  Id.  Further, the veteran's claim was 
readjudicated after all notice requirements were met in an 
August 2007 supplemental statement of the case.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and provided her with a VA 
examination.  The duty to assist has therefore been satisfied 
and there is no reasonable possibility that any further 
assistance to the veteran by VA would be capable of 
substantiating her claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


II. Service Connection

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran contends that she has a chest disability that 
manifested in service in 2000 and persists now.  The veteran 
complained of chest pain while in service from August 2000 to 
April 2001.  Her service medical records indicate that she 
was treated for chronic chest wall pain, with reported 
shortness of breath and inability to perform activities such 
as running and walking.   In February 2001, she was assessed 
with chronic chest pain costochondritis, and was kept on 
temporary profile.  The veteran was placed on permanent 
profile in November 2001, which prohibited forced running and 
authorized an alternate Army Physical Fitness Test event; the 
medical condition listed on the profile was chest wall pain.  
Nothing in the veteran's claims file indicates that she has 
sought post-service treatment from the VA or a private 
practitioner.  In March 2003, she was told that in order to 
substantiate her claim, she had to provide evidence of a 
current physical disability.  She was also asked to identify 
medical care providers that had treated her so that VA could 
obtain the records, or to submit the records herself.  
However, in May 2006 the veteran stated that she had no 
additional information or evidence to give VA to substantiate 
her claim.

In July 2003, the veteran underwent a VA examination at which 
time she complained of chest wall pain dating back to 2001, 
with sharp bilateral chest pain related to running and 
walking.  The VA examiner reported that: 

There is not enough evidence to note a diagnosis at this 
time.  There is chest wall pain with exertion, i.e. 
running or walking.  There is no evidence of 
costochondritis noted.  There are no flares of chest 
wall tenderness on examination.  There could be some 
involvement of chest wall strain in the past; however, 
there is no current evidence of this straining.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the veteran is competent to state that she has 
chest pain, there is no evidence of record that she possesses 
other than a layperson's knowledge of medicine.  Only someone 
with demonstrated medical knowledge greater than that of a 
layperson can offer a competent medical opinion as to whether 
the veteran has a disability.   See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed.Cir. 2007).  Because the veteran has not 
demonstrated the necessary expertise, she is not qualified to 
determine if she has a current disability.  

Under VA law and regulations, a valid claim of service 
connection does not exist absent evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the veteran has reported that she has chest 
pain, and service medical records show chest pain while in 
service, pain alone, without a currently diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See 38 U.S.C.A. §  1110; 38 
C.F.R. §  3.303(a) (2007); see also Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed.Cir. 2007).  

Although there is some mention of costochondritis in service, 
there is no competent, post-service medical evidence of 
record showing that the veteran currently has costochondritis 
or any other disability manifested by chest pain.  She has 
not sought treatment for chest pain since April 2001, and the 
VA examination in July 2003 specifically found that there was 
no evidence of costochondritis.  Accordingly, the criteria 
for service connection have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b).  Therefore, the 
veteran's claim is denied.  


ORDER

Service connection for a chest disability is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


